DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 19 September 2022. As directed by the amendment: Claims 1, 3, 7, 9, and 15 have been amended and claims 4-6, 8, 18, and 20 stand withdrawn. Claims 1-20 currently stand pending in the application. 
The amendments to claims 1, 3, 7, and 15 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities with respect to improper antecedence have been resolved. Accordingly, the relevant claim objections are herein withdrawn. However, further claim objections in light of the current amendments are presented below. 
The amendments to claim 9 are sufficient to overcome the rejection under 35 U.S.C. 112(b) listed in the previous action. Namely, the indefiniteness has been resolved. Accordingly, the relevant rejection under 35 U.S.C. 112(b) is herein withdrawn. However, minor informalities remain and are presented as a claim objection below. 

Response to Arguments
Applicant's arguments filed on 19 September 2022 have been fully considered but they are not persuasive. Applicant contends that Konieczynski (US 7,048,739) discloses an eye member (resilient locking member 170’) that is not retained in the channel (oblong aperture 126’) in the manner now recited in claim 1, thus preventing anterior or posterior movement. Examiner respectfully submits that the limitation that the eye member is prevented from moving anteriorly or posteriorly from the channel is expressed in the alternative. Therefore, since Konieczynski discloses that the eye member is prevented from moving posteriorly from the channel by engagement of the first frame member engagement contour with the first eye member engagement contour and by engagement of the second frame member engagement contour with the second eye member engagement contour, because each frame member engagement contour rests on the respective eye member engagement contour, such that the eye member engagement contours form a shelf that prevents the frame member engagement contours and the eye member as a whole from moving further posteriorly, i.e. downward in FIG. 4A, once inserted into the plate member from the anterior side and seated against the eye member engagement contours, it meets the claimed limitation. 

Claim Objections
Claims 9 and 10 are objected to because of the following informalities: improper antecedence. The following amendments are suggested: 
Claim 9: “[[a]]An orthopedic plate system” (ll. 1); “[[an]] the interference fit with the cylindrical passage . 
Appropriate correction is required. 








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-14 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 7,048,739 to Konieczynski et al. (hereinafter, “Konieczynski”). 
Konieczynski discloses an orthopedic plate, shown in FIG. 4A, comprising an eye member (170’) comprising a biocompatible material (col. 17 / ll. 11-14) formed to define a cylindrical passage through the eye member (the passage is at least partly cylindrical), the cylindrical passage being sized to receive an orthopedic screw head therein (col. 11 / ll. 33-36), shown in FIGs. 4A and 6C, and to provide an interference fit with the orthopedic screw head (because the eye member resiliently snaps onto the screw head, it forms an interference fit with the screw head based on the material properties of the eye member that cause the eye member to return to the shape that friction fits with the screw head), shown in FIG. 6C; and a first frame member engagement contour (planar extension/outer surface extending away from one side of the cylindrical portion of the eye member, that slidingly engages the plate member as shown in FIG. 4B) and a second frame member engagement contour (planar extension/outer surface extending away from other side of the cylindrical portion of the eye member, that slidingly engages the plate member as shown in FIG. 4B) formed on opposite sides of the eye member; and a plate member (120) comprising a channel (126’ and adjacent space above 128) formed by a first frame leg and a second frame leg (sides of plate member bounding either long side of the channel), both of a biocompatible material (col. 17 / ll. 11-14); the first frame leg comprising a first eye member engagement contour (narrow depressed surface 128 along one side of the channel) formed on a channel side of the first frame leg, shown in FIG. 4A, and adapted to engage the first frame member engagement contour of the eye member in sliding engagement (col. 11 / ll. 28-50), shown in FIG. 4B; and the second frame leg comprising a second eye member engagement contour (narrow depressed surface 128 along other side of the channel) formed on a channel side of the second frame leg and adapted to engage the second frame member engagement contour of the eye member in sliding engagement; wherein the eye member is contained within and adapted to slide within the channel; and wherein the eye member is prevented from moving posteriorly from the channel by engagement of the first frame member engagement contour with the first eye member engagement contour and by engagement of the second frame member engagement contour with the second eye member engagement contour (because each frame member engagement contour rests on the respective eye member engagement contour, such that the eye member engagement contours form a shelf that prevents the frame member engagement contours and the eye member as a whole from moving further posteriorly, i.e. downward in FIG. 4A, once inserted into the plate member from the anterior side and seated against the eye member engagement contours); wherein the first frame member engagement contour and the second frame member engagement contour each comprise an extension extending laterally away from a center of the eye member (the extensions extend laterally away from the cylindrical portion of the eye member and from its center), and wherein the first eye member engagement contour and the second eye member engagement contour each comprise a slot sized and shaped to slidingly receive one extension of the eye member (the commonly understood definition of a slot is a narrow elongated depression); wherein the extension of each of the first frame member engagement contour and the second frame member engagement contour comprises a rectangular cross-sectional shape, shown in FIGs. 4A and 6C; an orthopedic plate system comprising the orthopedic plate and further comprising orthopedic screws (140) each having the orthopedic screw head sized to provide an interference fit with the cylindrical passage to thereby comprise an orthopedic plate system, shown in FIGs. 4A and 6C; wherein each of the orthopedic screws comprises a driving feature (154, fully capable of being used as a driving feature with a driver having a correspondingly shaped recess) and a wand-attachment feature (168) adapted to permit retention of the orthopedic screw against a force directed against the orthopedic screw head during interference fitting of the orthopedic screw head in the cylindrical passage (col. 11 / ll. 62 – col. 12 / ll. 15; the wand 104 permits retention of the screw during interference fitting of the screw head into the cylindrical passage of the eye member, against the inward force of the resilient eye member); further comprising a motion-stopping structure (176’ and 134) adapted to at least selectively inhibit sliding motion of the eye member within the channel (col. 11 / ll. 37-50), shown in FIG. 4B; wherein the motion-stopping structure comprises a toothed ratchet mechanism; wherein the channel has a closed-ended shape (at least at one end); wherein the orthopedic plate is sized for use in a cervical vertebra fixation procedure (col. 1 / ll. 46-53). 











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 7, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Konieczynski. 
As to claim 7, Konieczynski discloses the claimed invention except for another eye member, wherein the other eye member comprises a biocompatible material formed to define a cylindrical passage through the other eye member, the cylindrical passage through the other eye member being sized to receive another orthopedic screw head therein and to provide an interference fit with the other orthopedic screw head; and a third frame member engagement contour and a fourth frame member engagement contour formed on opposite sides of the other eye member; and the plate member further comprises another channel formed by a third frame leg and a fourth frame leg, both of a biocompatible material; the third frame leg comprising a third eye member engagement contour formed on a channel side of the third frame leg and adapted to engage the third frame member engagement contour of the other eye member in sliding engagement; and the fourth frame leg comprising a fourth eye member engagement contour formed on a channel side of the fourth frame leg and adapted to engage the fourth frame member engagement contour of the other eye member in sliding engagement; wherein the other eye member is contained within and adapted to slide within the other channel.
In another embodiment shown in FIG. 1A, Konieczynski teaches that an orthopedic plate may comprise a plate member comprising two channels (26) formed in line with each other along an axis parallel to the longitudinal axis of the plate member, for sliding engagement with a screw inserted into each, to adjust the spacing between screws across a graft interface to provide and maintain compression across the graft interface to enhance the environment to achieve bony fusion (col. 11 / ll. 3-7). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the embodiment of Konieczynski shown in FIG. 4A with another channel, for sliding engagement with a screw, to be able to adjust the spacing between screws across a graft interface to provide and maintain compression across the graft interface to enhance the environment to achieve bony fusion, as taught by Konieczynski in the other embodiment of FIG. 1A. Then, as applied to the embodiment of FIG. 4A, the another channel would take the form of the first channel (126’ and adjacent space above 128), and would be formed by a third frame leg and a fourth frame leg (sides of plate member bounding either long side of the another channel), both of a biocompatible material (col. 17 / ll. 11-14); the third frame leg comprising a third eye member engagement contour (narrow depressed surface 128 along one side of the another channel) formed on a channel side of the third frame leg and the fourth frame leg comprising a fourth eye member engagement contour (narrow depressed surface 128 along other side of the another channel) formed on a channel side of the fourth frame leg, in which another eye member (170’) is contained and adapted to slide within, wherein the other eye member (another 170’) comprises a biocompatible material (col. 17 / ll. 11-14) formed to define a cylindrical passage through the other eye member (the passage is at least partly cylindrical), the cylindrical passage through the other eye member being sized to receive another orthopedic screw head therein (col. 11 / ll. 33-36), shown in FIGs. 4A and 6C, and to provide an interference fit with the other orthopedic screw head (because the eye member resiliently snaps onto the screw head, it forms an interference fit with the screw head based on the material properties of the eye member that cause the eye member to return to the shape that friction fits with the screw head), shown in FIG. 6C; and a third frame member engagement contour (planar extension/outer surface extending away from one side of the cylindrical portion of the other eye member, that slidingly engages the plate member as shown in FIG. 4B) and a fourth frame member engagement contour (planar extension/outer surface extending away from other side of the cylindrical portion of the other eye member, that slidingly engages the plate member as shown in FIG. 4B) formed on opposite sides of the other eye member; wherein the third eye member engagement contour is adapted to engage the third frame member engagement contour of the other eye member in sliding engagement (col. 11 / ll. 28-50), shown in FIG. 4B; and the fourth eye member engagement contour is adapted to engage the fourth frame member engagement contour of the other eye member in sliding engagement. 

As to claims 15-17 and 19, Konieczynski discloses an orthopedic plate system, shown in FIG. 4A, comprising a first orthopedic screw (140) having a first threaded shaft extending from a first orthopedic screw head; a second orthopedic screw (140) having a second threaded shaft extending from a second orthopedic screw head; a first eye member (170’) comprising a biocompatible material (col. 17 / ll. 11-14) formed to define a first cylindrical passage through the first eye member (the passage is at least partly cylindrical), the first cylindrical passage being sized to receive the first orthopedic screw head therein (col. 11 / ll. 33-36), shown in FIGs. 4A and 6C, and to provide an interference fit with the first orthopedic screw head (because the eye member resiliently snaps onto the screw head, it forms an interference fit with the screw head based on the material properties of the eye member that cause the eye member to return to the shape that friction fits with the screw head), shown in FIG. 6C; and a first frame member engagement contour (planar extension/outer surface extending away from one side of the cylindrical portion of the eye member, that slidingly engages the plate member as shown in FIG. 4B) and a second frame member engagement contour (planar extension/outer surface extending away from other side of the cylindrical portion of the eye member, that slidingly engages the plate member as shown in FIG. 4B) formed on opposite sides of the first eye member; and a plate member (120) comprising a first channel (126’ and adjacent space above 128) formed by a first frame leg and a second frame leg (sides of plate member bounding either long side of channel), both of a biocompatible material (col. 17 / ll. 11-14); the first frame leg comprising a first eye member engagement contour (narrow depressed surface 128 along one side of the channel) formed on a channel side of the first frame leg, shown in FIG. 4A, and adapted to engage the first frame member engagement contour of the first eye member in sliding engagement (col. 11 / ll. 28-50), shown in FIG. 4B; and the second frame leg comprising a second eye member engagement contour (narrow depressed surface 128 along other side of the channel) formed on a channel side of the second frame leg and adapted to engage the second frame member engagement contour of the first eye member in sliding engagement; wherein the first eye member is contained within and adapted to slide within the first channel; wherein the first eye member is prevented from moving posteriorly from the first channel by engagement of the first frame member engagement contour with the first eye member engagement contour and by engagement of the second frame member engagement contour with the second eye member engagement contour (because each frame member engagement contour rests on the respective eye member engagement contour, such that the eye member engagement contours form a shelf that prevents the frame member engagement contours and the eye member as a whole from moving further posteriorly, i.e. downward in FIG. 4A, once inserted into the plate member from the anterior side and seated against the eye member engagement contours); further comprising motion-stopping structures (176’ and 134) adapted to at least selectively inhibit sliding motion of the first eye member within the first channel (col. 11 / ll. 37-50), shown in FIG. 4B; wherein the first frame leg and the second frame leg are integrally formed from a unitary piece of biocompatible material, shown in FIG. 4A. As to claim 19, in another interpretation, Konieczynski discloses the orthopedic plate system of claim 15, further comprising a force-generating mechanism (176’ and 134) adapted to apply a compressive force (the mechanism serves to lock the screw and plate member in position with respect to each other, col. 11 / ll. 37-50, which generates and applies compressive force against an opposite force applied by movement of the vertebrae to which the screws are attached). 
Konieczynski discloses the claimed invention except for a second eye member comprising a biocompatible material formed to define a second cylindrical passage through the second eye member, the second cylindrical passage through the second eye member being sized to receive the second orthopedic screw head therein and to provide an interference fit with the second orthopedic screw head; and a third frame member engagement contour and a fourth frame member engagement contour formed on opposite sides of the second eye member; a second channel formed by a third frame leg and a fourth frame leg, both of a biocompatible material; the third frame leg comprising a third eye member engagement contour formed on a channel side of the third frame leg and adapted to engage the third frame member engagement contour of the second eye member in sliding engagement; and the fourth frame leg comprising a fourth eye member engagement contour formed on a channel side of the fourth frame leg and adapted to engage the fourth frame member engagement contour of the second eye member in sliding engagement; wherein the second eye member is contained within and adapted to slide within the second channel; and wherein the second eye member is prevented from moving anteriorly or posteriorly from the second channel by engagement of the third frame member engagement contour with the third eye member engagement contour and by engagement of the fourth frame member engagement contour with the fourth eye member engagement contour; further comprising motion-stopping structures adapted to at least selectively inhibit sliding motion of the second eye member within the second channel; wherein the first frame leg, the second frame leg, the third frame leg, and the fourth frame leg are integrally formed from a unitary piece of biocompatible material; further comprising a force-generating mechanism adapted to apply a compressive force between the first eye member and the second eye member. 
In another embodiment shown in FIG. 1A, Konieczynski teaches that an orthopedic plate may comprise a plate member comprising two channels (26) formed in line with each other along an axis parallel to the longitudinal axis of the plate member, for sliding engagement with a screw inserted into each, to adjust the spacing between screws across a graft interface to provide and maintain compression across the graft interface to enhance the environment to achieve bony fusion (col. 11 / ll. 3-7). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the embodiment of Konieczynski shown in FIG. 4A with a second channel, for sliding engagement with the second screw, to be able to adjust the spacing between screws across a graft interface to provide and maintain compression across the graft interface to enhance the environment to achieve bony fusion, as taught by Konieczynski in the other embodiment of FIG. 1A. Then, as applied to the embodiment of FIG. 4A, the second channel would take the form of the first channel (126’ and adjacent space above 128), and would be formed by a third frame leg and a fourth frame leg (sides of plate member bounding either long side of the another channel), both of a biocompatible material (col. 17 / ll. 11-14); the third frame leg comprising a third eye member engagement contour (narrow depressed surface 128 along one side of the another channel) formed on a channel side of the third frame leg and the fourth frame leg comprising a fourth eye member engagement contour (narrow depressed surface 128 along other side of the another channel) formed on a channel side of the fourth frame leg, in which a second eye member (170’) is contained and adapted to slide within, wherein the second eye member (another 170’) comprises a biocompatible material (col. 17 / ll. 11-14) formed to define a second cylindrical passage through the second eye member (the passage is at least partly cylindrical), the second cylindrical passage through the second eye member being sized to receive the second orthopedic screw head therein (col. 11 / ll. 33-36), shown in FIGs. 4A and 6C, and to provide an interference fit with the second orthopedic screw head (because the eye member resiliently snaps onto the screw head, it forms an interference fit with the screw head based on the material properties of the eye member that cause the eye member to return to the shape that friction fits with the screw head), shown in FIG. 6C; and a third frame member engagement contour (planar extension/outer surface extending away from one side of the cylindrical portion of the second eye member, that slidingly engages the plate member as shown in FIG. 4B) and a fourth frame member engagement contour (planar extension/outer surface extending away from other side of the cylindrical portion of the second eye member, that slidingly engages the plate member as shown in FIG. 4B) formed on opposite sides of the second eye member; wherein the third eye member engagement contour is adapted to engage the third frame member engagement contour of the second eye member in sliding engagement (col. 11 / ll. 28-50), shown in FIG. 4B; and the fourth eye member engagement contour is adapted to engage the fourth frame member engagement contour of the second eye member in sliding engagement. The second eye member is prevented from moving posteriorly from the second channel by engagement of the third frame member engagement contour with the third eye member engagement contour and by engagement of the fourth frame member engagement contour with the fourth eye member engagement contour (because each frame member engagement contour rests on the respective eye member engagement contour, such that the eye member engagement contours form a shelf that prevents the frame member engagement contours and the second eye member as a whole from moving further posteriorly, i.e. downward in FIG. 4A, once inserted into the plate member from the anterior side and seated against the eye member engagement contours). The motion-stopping structures (176’ and 134) would be present in the interaction between the second eye member in the second channel to at least selectively inhibit sliding motion. As shown in FIG. 1A, all of the frame legs are integrally formed from a unitary piece of biocompatible material. In another interpretation, the force-generating mechanism (176’ and 134 provided for both the first eye member in the first channel and the second eye member in the second channel) is adapted to apply a compressive force between the first eye member and the second eye member because the mechanism serves to lock the screws and plate member in position with respect to each other, col. 11 / ll. 37-50, which generates and applies compressive force against an opposite force applied by movement of the vertebrae to which the screws are attached, and the mechanisms can be locked such that the screws are relatively placed with respect to each other in a position that generates and applies compressive force between the eye members to, for example, compress graft therebetween. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                      

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775